Citation Nr: 1637234	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  08-01 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to evaluation in excess of 10 percent prior to December 31, 2012, and thereafter in excess of 20 percent for lumbar spine disability, to include the propriety of a reduction to 10 percent, effective January 15, 2016.

2.  Entitlement to an initial compensable evaluation prior to August 2, 2010, an evaluation in excess of 10 percent from August 2, 2010 to December 30, 2012, and thereafter an evaluation in excess of 20 percent for disability due to radiculopathy in the left lower extremity, to include the propriety of a reduction to 10 percent, effective January 15, 2016.

3.  Entitlement to an initial compensable evaluation prior to August 2, 2010, an evaluation in excess of 10 percent from August 2, 2010 to December 30, 2012, and thereafter an evaluation in excess of 20 percent for disability due to radiculopathy in the right lower extremity, to include the propriety of a reduction to 10 percent, effective January 15, 2016.

4.  Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD). 

5.  Entitlement to an evaluation in excess of 10 percent prior to October 16, 2013, and thereafter in excess of 60 percent for coronary artery disease (CAD), to include the propriety of a reduction to 30 percent, effective January 15, 2016.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to April 1969. 

These matters come on appeal before the Board of Veterans' Appeals from various rating decisions by the Department of Veterans Affairs, Regional Office located in Lincoln, Nebraska (RO). 

The Veteran's claim for increased rating for lumbar spine disorder originally arose from an October 2007 rating decision, in which the RO denied a rating in excess of 10 percent.  The Veteran perfected an appeal to the Board, which denied the Veteran's claim in June 2009.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2009 order, the Court granted a Joint Motion for Remand (JMR) and vacated the Board's decision for additional consideration.  

Thereafter, in March 2010 the Board again denied the Veteran's claim for an increased rating for lumbar spine disorder.  The Veteran again appealed the Board's decision to the Court.  In a November 2011 Memorandum Decision the Court vacated the Board's decision with regard to a higher evaluation for lumbar spine disorder and remanded for further consideration.  Thereafter, the Board remanded the matter in July 2012 for additional development. 

In a June 2013 rating decision, the RO awarded service connection for radiculopathy in the right and left lower extremities and assigned noncompensable ratings from August 22, 2007, 10 percent ratings effective from August 2, 2010, and 20 percent ratings from December 31, 2012.  The Veteran appealed the assigned effective date for initial awards as well as the assigned ratings.  

In a November 2013 rating decision, the RO awarded service connection for CAD and assigned a 10 percent rating from May 4, 2009, and a 60 percent rating from October 16, 2013, and the RO denied the claims for increased rating for PTSD and for TDIU.  The Veteran appealed the assigned effective date and ratings for his CAD disability as well as the denial of a higher rating for his PTSD and entitlement to TDIU. 

In October 2015 the Board adjudicated issues of entitlement to earlier effective dates and remanded the above issues for further development.  

In a February 2016 Supplemental Statement of the Case, the RO proposed to reduce the evaluation of the Veteran's lumbar spine to 10 percent, radiculopathy of the left lower extremity to noncompensable, radiculopathy of the right lower extremity to 10 percent, and CAD to 30 percent.  

In March 2016 the case was returned to the Board.

In a June 2016 rating decision, the RO implemented reductions of the evaluation of the lumbar spine to 10 percent, left lower extremity radiculopathy to 10 percent, right lower extremity radiculopathy to 10 percent, and CAD to 30 percent, all effective January 15, 2016.


FINDING OF FACT

In August 2016 the Board was notified that the appellant died in August 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


